Citation Nr: 1311607	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  06-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a bilateral foot disorder, other than bilateral plantar fascitis.

2. Entitlement to service connection for a left knee disorder, other than patellofemoral syndrome.

3. Entitlement to service connection for a right knee disorder, other than chondromalacia patella.

4. Entitlement to service connection for a left shoulder disorder, other than left shoulder strain.

5. Entitlement to service connection for a right shoulder disorder.

6. Entitlement to service connection for a cervical spine disorder.
7. Entitlement to service connection for bronchitis.

8. Entitlement to service connection for sinusitis.

9. Entitlement to service connection for a skin disorder, other than seborrheic dermatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to March 1995. 

This case originally came before the Board of Veterans Appeals (the Board) on appeal from an October 2005 rating decision of the RO. 

In September 2009 and in September 2011, the Board remanded the matter for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

The Veteran in March 2005 filed claims of service connection for a bilateral shoulder injury, bilateral knee injury, and a back injury.  He also filed claims of service connection for bilateral flat feet, contact dermatitis, bronchitis, and sinusitis.  The Veteran's claim for contact dermatitis has been developed as a claim for service connection for a skin disorder.  The AMC in a rating decision in September 2012 granted service connection for bilateral plantar fasciitis, patellofemoral syndrome of the left knee, chondromalacia patella of the right knee, and seborrheic dermatitis.  These decisions do not, however, represent a grant of the full benefits sought for the Veteran's bilateral foot disorder, left knee disorder, right knee disorder, and skin disorder because the record reflects additional conditions that have been separately diagnosed from the conditions granted.  The Board also notes that the AMC in the September 2012 rating decision granted service connection for a left shoulder injury based on the VA examination in October 2011, whereby the examiner diagnosed the condition as left shoulder strain.  However, there are other diagnoses pertaining to the left shoulder during the appeal period.  For these reasons, the issues discussed above remain on appeal and have been characterized as reflected on the title page.  

As for the lumbar spine disorder, the AMC in the September 2012 rating decision granted service connection for lumbar disc narrowing at the L5-S1 level and in the accompanying code sheet assigned staged ratings for lumbar spine disorder characterized as thoracolumbar arthritis, disc herniation T7-8 with thoracolumbar strain under Diagnostic Code 5242 under the General Rating Formula for Diseases and Injuries of the Spine.  Therefore this rating decision represents a full grant for the Veteran's claim of service connection for a lumbar spine disorder.  

A review of the Virtual VA paperless claims processing system includes VA medical records from October 2011 to November 2011, to include a final copy of the VA examination dated in October 2011.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issues of entitlement to service connection for a bilateral foot disorder, other than bilateral plantar fasciitis; cervical spine disorder; left shoulder disorder other than muscle strain, right shoulder disorder, bronchitis; sinusitis; and a skin disorder, other than seborrheic dermatitis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.

The issue of entitlement to service connection for residuals of left hand injury has been raised by the record in March 2005, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

A review of the evidence also shows that a VA electromyograph in December 2007 shows bilateral chronic lumbosacral radiculopathies in the S1, L5 myotomes.  Therefore the issue of service connection for radiculopathy of the lumbar spine secondary to the service-connected lumbar disc space narrowing at L5-S1, thoracolumbar arthritis, disc herniation T7-8 with thoracolumbar strain has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1. Right knee disorders, manifested by limitation of flexion and recurrent subluxation, are related to active duty service.

2. Left knee disorders, manifested by limitation of flexion and recurrent subluxation, are related to active duty service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for service connection for right knee disorder, manifested by limitation of flexion, is met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  Resolving all doubt in the Veteran's favor, the criteria for service connection for right knee disorder, manifested by recurrent subluxation, is met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  Resolving all doubt in the Veteran's favor, the criteria for service connection for left knee disorder, manifested by limitation of flexion, is met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4.  Resolving all doubt in the Veteran's favor, the criteria for service connection for left knee disorder, manifested recurrent subluxation, is met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The RO provided a pre-adjudication and post-adjudication VCAA notice by letters, dated in April 2005 and in March 2006.  The Veteran was notified of the evidence needed to substantiate the claims for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

To the extent that the VCAA notice pertaining to degree of disability and effective date came in March 2006, after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claims of service connection were subsequently readjudicated as evidenced by the supplemental statement of the case, dated in October 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, records from the Social Security Administration, and lay statements have been associated with the record.  Additionally, the Veteran was afforded VA examinations in June 2005 and in October 2011.  In November 2005, the Veteran asserted that his VA examination was inadequate and the examiner was confrontational.  However, the Veteran was subsequently afforded a VA examination in October 2011, which the Board finds to be fully adequate as the examiner reviewed the Veteran's claims file and provided detailed medical histories, clinical evaluations and opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board also notes that the Veteran in July 2006 reiterated that he injured his neck in Germany by falling down a staircase and requested that morning reports be obtained.  In April 2007, the National Personnel Records Center confirmed that the morning reports did not exist.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

Law

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis and an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

VA's General Counsel provided guidance concerning rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

The VA General Counsel also has held if the criteria for a compensable rating under Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

Analysis

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard the Veteran's statements that he has knee problems are competent and credible.  As will be discussed further below, the Veteran reported to VA examiners that he injured both knees during service when he fell backward climbing a staircase.  

Service treatment records shows that the Veteran on multiple occasions was treated for knee problems.  In August 1990 he was treated for left knee pain.  In September 1990, the Veteran complained of left knee problems after falling in Germany in January 1990.  The assessment was suspected bursitis of the left knee.  In September 1990, x-ray of the left knee was negative.  In November 1990 the Veteran continued to complain of left knee problems, to include locking.  That same month he was placed on physical profile for chondromalacia patella.  In November 1994, the Veteran complained of bilateral knee pain and the assessment was patellofemoral pain and femoral chondromalacia.  In November 1994 and December 1994, he had a physical profile for bilateral knee pain.  In January 1995 he also had a physical profile for bilateral knee pain.  That same month the Veteran was treated for patellofemoral syndrome of the left knee.  

In March 2005, the Veteran filed a claim of service connection for injuries to his knees during service.  The AMC in a rating decision in September 2012 granted service connection for patellofemoral syndrome of the left knee and chondromalacia patella of the right knee based on painful motion and assigned staged ratings for both knees under Diagnostic Code 5261 for limitation of extension, which included noncompensable ratings from March 29, 2005 and 10 percent ratings from October 13, 2011.  However, as the claim on appeal is for service connection for a general bilateral knee disorder, other disabilities associated with the bilateral knee disorder need to be addressed.  The Court of Appeals for Veteran Claims has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The post-service evidence is both for and against findings of recurrent subluxation of the knees.  On the one hand, on VA examination in June 2005 the examiner noted the Veteran did not have instability and x-rays of the knees were normal.  VA records in November 2005 show stable varus/valgus.  The assessment was bilateral anterior knee pain, likely chondromalacia.  VA records in April 2007 show no instability of the knee and the records in November 2008 also show varus and valgus stress test was stable.  

On VA examination in October 2011, the diagnosis was patellofemoral syndrome of the left knee and chondromalacia patella of the right knee.  The examiner stated that anterior instability, posterior instability, medial lateral instability in both knees was normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  Imaging studies did not show degenerative or traumatic arthritis.  The examiner indicated that x-rays did not show patellar subluxation.  Accompanying x-ray of the right knee was normal.  Accompanying x-ray of the left knee showed minor femoral patellar arthrosis.  The examiner indicated that there was no evidence of degenerative or traumatic arthritis.  The examiner was of the opinion that the Veteran's left knee and right knee condition is as least as likely as not caused by or a result of service as the Veteran had multiple visits for pain in his knees and was diagnosed with left patello-femoral syndrome and right femoral chondromalacia.  Her rationale was that the Veteran has continuous pain.  

On the other hand, during the appeal period there is evidence of instability and luxation.  VA records in June 2006 show the Veteran complained of the knees giving out and falling.  VA x-rays of the knees in April 2008 show lateral luxation.  On VA examination in October 2011, there was mild laxity in the left knee with lateral to medial stress.  For these reasons the Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral knee disorder is manifested by recurrent subluxation and thus, service connection is granted under Diagnostic Code 5257 for each knee.

As discussed above, the AMC granted service connection for patellofemoral syndrome of the left knee and chondromalacia patella of the right knee based on painful motion and assigned staged ratings for both knees under Diagnostic Code 5261 for limitation of extension.  However, as will be further discussed below, during the appeal period the evidence also shows limitation of flexion in both knees.  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  While flexion in the knees has varied since the Veteran in March 2005 filed his claim for service connection for a bilateral knee disorder, the evidence clearly shows that during the appeal there was limitation of flexion in both knees, particularly during the most recent VA examination in October 2011.  To summarize, in May 2005 private medical records show the Veteran had full range of motion in the knees.  On VA examination in June 2005 the Veteran complained of pain in his knees and range of motion was 0 to 140 degrees in active and passive tests.  A VA orthopedic consult in November 2005 shows range of motion as 0 to 120 degrees and the Veteran had anterior pain with squatting.  VA records in November 2005, January 2006, February 2006, April 2006, and in June 2006 show the Veteran had knee pain and essentially normal range of motion, with the exception of slight restriction of motion noted in January 2006.  VA records in April 2007 show full range of motion and in November 2007 range of motion in the left knee was 0 to 125 degrees.  The records in April 2008 show the Veteran complained of pain with increased activity and range of motion was within normal limits, 4 degrees of hyperextension through 138 degrees of flexion in both knees.  

On VA examination in October 2011, flexion in the right knee was 120 degrees with pain beginning at 25 degrees.  Extension was at 0 degrees, with no objective evidence of pain.  Left knee flexion was 135 degrees with pain beginning at 20 degrees.  Extension was 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post test range of motion was flexion to 120 degrees in the right knee and extension was 0 degrees.  Left knee post-test range of motion in the left knee was flexion to 130 degrees and extension was 0 degrees.  The Veteran did not have additional limitation of range of motion of the knee after repetitive use.  His functional loss/impairment after repetitive use included less movement than normal and pain on movement in both knees.  

Based on the lay evidence and medical of evidence of record, the Board finds that there are no other impairments associated with the service-connected bilateral knee disorder, to include ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula and genu recurvatum.  On VA examination in October 2011, the examiner noted that the Veteran did not have shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  There was no evidence of acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing.  The examiner indicated that the Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition.  The examiner's findings are uncontroverted by the other evidence of record, to include the Veteran's lay statements and 7 volumes of medical records dated from 2002 to 2011.  

Therefore in resolving reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence shows that the Veteran's bilateral knee disorder is manifested by limitation of flexion under Diagnostic Code 5260.  

Therefore, the claim for service connection for left knee disorders and right knee disorders, manifested by limitation of flexion and recurrent subluxation, are granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for right knee disorder, manifested by limitation of flexion, is granted.

Service connection for right knee disorder, manifested by recurrent subluxation, isgranted.

Service connection for left knee disorder, manifested by limitation of flexion, is granted.

Service connection for left knee disorder, manifested by recurrent subluxation, is granted.


REMAND

Bilateral Foot Disorder, Left Shoulder Disorder, Bronchitis, Sinusitis, and Skin Disorder

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  This "requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In the instant case, the Veteran in March 2005 filed a claim of service connection for the above disorders.  He was afforded a VA examination in October 2011 that addressed his bilateral foot disorder, left shoulder disorder, bronchitis, sinusitis, and skin disorder.  The examiner provided diagnoses of these disorders along with nexus opinions that were strictly limited to the diagnoses that she rendered.  However, during the appeal period the Veteran has had other diagnoses pertaining to the above disorders, which were not addressed by the October 2011 VA examiner.  Therefore for the reasons explained below, addendum opinions must be obtained from the October 2011 VA examiner that consider all the diagnoses for the above disorders during the appeal period.  

Bilateral Foot Disorder

A VA x-ray in June 2005 shows bilateral pes planus and hallux valgus deformity of the first digits bilaterally.  On VA examination in October 2011 the examiner only provided an opinion regarding the Veteran's pes planus and plantar fascitis; however she did not address the bilateral hallux valgus deformity.  Further, the examiner provided a negative opinion with regards to the pes planus as the Veteran was treated in service on multiple occasions and the records did not document flat feet.  However, the Veteran in a statement in August 2005 reported that during service a doctor told him that his arches were falling.  Therefore on remand the examiner is asked to consider this evidence.

Left Shoulder Disorder

During the appeal period, VA records in December 2005, January 2006 and February 2006 show bilateral shoulder impingement.  VA records in December 2005 were negative for bilateral shoulder subluxation and dislocation.  A VA rheumatology evaluation in March 2010 revealed chronic polyarticular arthritis of the shoulders.  On VA examination in October 2011, the Veteran had a diagnosis of shoulder strain in the left shoulder.  Imaging studies of the shoulder were performed and did not find degenerative or traumatic arthritis.  The examiner was of the opinion that the left shoulder condition is as least as likely as not caused by or a result of service as the Veteran had a left shoulder and reported that pain had been ongoing since 1988.  However, the examiner did not address the Veteran's bilateral shoulder impingement shown during the appeal period, nor did she discuss the chronic polyarticular arthritis of the left shoulder revealed on VA rheumatology evaluation in March 2010.  

Bronchitis and Sinusitis

On VA examination in October 2011 for respiratory conditions, the Veteran had a diagnosis of sinus allergies, which he reported started in service.  The Veteran reported he has not been treated for a pulmonary infection, bronchitis or acute sinusitis since the military.  The examiner noted that the Veteran was treated in the military twice over the course of 7 years for sinusitis, twice for bronchitis, and several other times for cough and upper respiratory conditions.  Last treatment during service was in 1992.  Pulmonary function testing was performed at the time of the October 2011 examination and showed minimal obstructive lung defect.  The examiner noted that the sinusitis the Veteran had in service resolved after treatment.  As for bronchitis, the examiner stated the Veteran was treated twice in service for bronchitis, with the last treatment being in 1991.  Therefore she concluded that the bronchitis resolved after treatment.  Based on these findings, the examiner was of the opinion that the Veteran's respiratory disorder, to include sinusitis and bronchitis, is less likely as not caused by or a result of service as bronchitis and sinusitis resolved after treatment in service.  However, the examiner did not consider that during the current appeal period the Veteran has been treated for bronchitis and sinusitis.  VA records in June 2005 show the Veteran went to the emergency room and was treated for acute sinusitis after having a sinus infection for three days.  On VA examination in June 2005, the Veteran reported 3 to 4 episodes of acute sinusitis per year which required antibiotics.  He also complained of acute episodes of bronchitis and the examiner noted that the Veteran was seen for this condition at the Detroit VA Medical Center's Urgent Care in May 2005.  On remand, in addition to obtaining an addendum opinion regarding the etiology of the Veteran's bronchitis and sinusitis, an attempt should be made to obtain the Veteran's May 2005 treatment record for bronchitis from the VA Medical Center's Urgent Care in Detroit, Michigan.  

Skin Disorder

On VA examination in October 2011, the diagnosis was seborrheic dermatitis.  The examiner noted that in service the Veteran had flaking of scalp, and near his sideburns.  While the examiner provided a positive opinion regarding the seborrheic dermatitis, the examiner did not address the Veteran's other skin conditions documented during the current appeal period.  While the examiner noted that there was no tinea pedis on the examination, for which the Veteran was treated in service, VA treatment records in April 2005, June 2005, and August 2005 show treatment for tinea pedis.  VA treatment records in April 2005, June 2005, and August 2005 also provide an assessment of folliculitis of the back and thighs.  In March 2006, October 2010, and in December 2010 the Veteran was treated for psoriasis.  In March 2006 he was treated for acne.  

Right Shoulder and Cervical Spine

The Veteran throughout the appeal period has argued that the injured his right shoulder and cervical spine during service.  In July 2006, his representative reiterated that he fell down a stair case during service and sustained several injuries, including to his shoulders.  The Veteran was afforded a VA examination in October 2011 for his right shoulder and cervical spine.  The examiner based her negative nexus opinions regarding the right shoulder disorder and cervical spine disorder on a lack of treatment during service.  

As for the right shoulder, on VA examination in October 2011 the Veteran had a diagnosis of shoulder strain in both shoulders.  The Veteran reported that in 1994 he was doing a physical conditioning test in Panama and was doing pushups and right shoulder felt like it came out and he hit the ground and then it felt like it went in.  The examiner noted that a MRA Arthrogram of the right shoulder dated on March 20, 2006 noted a mall area of high signal intensity along the undersurface of the distal supraspinatus tendon suggestive of a possible partial tear.  The examiner was of the opinion that it is less likely as not that the right shoulder disorder was caused by or a result of service as there are no records in service showing treatment for a right shoulder condition.  Nevertheless, an in-service x-ray report in March 1994 shows the clavicle was displaced in the right shoulder. 

As for the cervical spine, on VA examination in October 2011 the diagnosis was cervical arthritis with herniated disc.  The Veteran stated his neck pain started during service after he fell in 1990 on icy metal steps.  The examiner stated that the Veteran had radiculopathy, which was moderate and intermittent.  He also had paresthesias and or dysesthesias in the upper extremities that was moderate as well as moderate numbness in the upper extremities.  The examiner stated that the Veteran had intervertebral disc syndrome of the cervical spine.  Imaging studies showed degenerative joint disease.  An EMG dated in March 2007 showed chronic mild bilateral cervical poly-radiculopathies involving the C5-T1 myotomes.  The examiner noted that the Veteran's October 2011 neurological consult provided a diagnosis of cervical spondylosis with axial pain with paresthesia.  The examiner was of the opinion that it is less likely as not that the Veteran's cervical spine condition was caused by or a result of service based on the rationale that the service treatment record do not show the Veteran even had complaints for neck pain.  

The Federal Circuit has cautioned that the mere absence of contemporaneous records does not render the Veteran's account incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2007).  The Veteran throughout the appeal period has consistently stated that he injured his right shoulder and cervical spine during service.  The Board finds his statements to be credible and therefore an addendum opinion is necessary to determine the nature and etiology of the Veteran's right shoulder disorder and cervical spine disorder. 

Furthermore, the Veteran's representative in a brief dated in February 2013 contended that the causative and aggravating effects of the service-connected left shoulder on the right shoulder and cervical spine have not been considered.  Therefore on remand, an addendum opinion also is necessary to address whether the service-connected left shoulder disorder caused or aggravated the right shoulder disorder and cervical spine disorder.  

The Board notes that service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. 
§ 3.310(b).  In this case, the Veteran applied for service connection prior to the effective date of the amendment.  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

Accordingly, the case is REMANDED for the following action:

1. If available, return the claims file to the examiner who conducted the VA examination in October 2011.  If this examiner is not available, the Veteran's claim folder should be reviewed by another appropriate examiner.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

The examiner must provide an opinion as to whether the bilateral hallux valgus deformity of the first digits and bilateral pes planus is at least as likely as not (i.e., there is a 50 percent or greater probability), causally or etiologically related to the Veteran's military service.  The examiner is asked to comment on the following:
* Service treatment records which show the following foot problems.  In June 1989, the Veteran complained of plantar strain and pain along plantar arches with occasional swelling.  In August 1989 he was treated for plantar fascial strain.  In August 1989, September 1989, and October 1989 the Veteran was treated for foot pain.  In August 1989, he had an assessment of metatarsalgia, questionable fascitis, plantar strain, and ruled out stress fracture.  

* The Veteran's statement in August 2005, asserting that during service a doctor told him that his arches were rapidly falling due to constant marching and the heavy weight he was carrying in his rucksack.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

2. If available, return the claims file to the examiner who conducted the VA examination in October 2011.  If this examiner is not available, the Veteran's claim folder should be reviewed by another appropriate examiner.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

The examiner must provide an opinion as to whether impingement syndrome and arthritis of the left shoulder has been shown at any time since the Veteran filed his claim in March 2005, and if so whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's impingement syndrome and arthritis is causally or etiologically related to the Veteran's military service.  The examiner is asked to comment on the following: 

* VA records which in December 2005, January 2006, and February 2006 show bilateral shoulder impingement.  A VA rheumatology evaluation in March 2010 that revealed chronic polyarticular arthritis of the shoulders.  

* An in-service x-ray in March 1994 which shows that the clavicle was displaced in the left shoulder.   

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

3. Obtain the Veteran's May 2005 treatment record for bronchitis from the VA Medical Center's Urgent Care in Detroit, Michigan.  If the record is unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4. Afterwards, if available, return the claims file to the examiner who conducted the VA examination in October 2011.  If this examiner is not available, the Veteran's claim folder should be reviewed by another appropriate examiner.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

The examiner must provide an opinion as to whether sinusitis and bronchitis has been shown at any time since the Veteran filed his claim in March 2005, and if so whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's bronchitis and sinusitis is causally or etiologically related to the Veteran's military service.  The examiner is asked to consider the following: 

* VA emergency room records in June 2005 show the Veteran was treated for acute sinusitis after having a sinus infection for three days.  The VA examination in June 2005, whereby the Veteran reported having 3 to 4 episodes of acute sinusitis per year, which required antibiotics, as well as acute episodes of bronchitis for which he was treated at the Detroit VA Medical Center's Urgent Care in May 2005.  

* Service treatment records which show that in June 1988 and January 1991 the Veteran was treated for bronchitis.  Service treatment records which show that in March 1988 and February 1992 the Veteran was treated for sinusitis.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

5. If available, return the claims file to the examiner who conducted the VA examination in October 2011.  If this examiner is not available, the Veteran's claim folder should be reviewed by another appropriate examiner.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

The examiner must provide an opinion as to whether a skin disorder, other than seborrheic dermatitis, has been shown at any time since the Veteran filed his claim in March 2005, and if so whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's skin disorder, other than seborrheic dermatitis, is causally or etiologically related to the Veteran's military service.  The examiner is asked to consider the following: 

* VA treatment records that in April 2005, June 2005, and August 2005 show treatment for tinea pedis.  VA treatment records in April 2005, June 2005, and August 2005, provide an assessment of folliculitis of the back and thighs.  VA treatment records in March 2006, October 2010, and in December 2010 show the Veteran was treated for psoriasis.  A VA treatment record in March 2006 that shows the Veteran was treated for acne.  

* Service treatment records which show that in October 1989 the Veteran was treated for inflamed papules on the temporal area.  In October 1989 he was treated for a purpuric lesion on the feet, the assessment was a condition secondary to capillaritis, which resolved.  In April 1992 the Veteran was treated for a mango rash and contact dermatitis.  In June 1993 the Veteran was treated for tinea pedis.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

6. If available, return the claims file to the examiner who conducted the VA examination in October 2011.  If this examiner is not available, the Veteran's claim folder should be reviewed by another appropriate examiner.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

The examiner is asked to consider all the diagnoses that the Veteran has had for his right shoulder disorder and cervical spine disorder since he filed his claims in March 2005, to include positive impingement of the right shoulder, polyarticular arthritis of the right shoulder, osteoarthritis of the cervical spine, cervical strain, degenerative disk disease of the cervical spine, radiculopathy of the cervical spine, and paresthesia of the cervical spine.  The examiner must accept as true that the Veteran fell down a staircase during service and injured his right shoulder and cervical spine.  The examiner must provide an opinion as to whether the right shoulder disorder and cervical spine disorder, is at least as likely as not (i.e., there is a 50 percent or greater probability), causally or etiologically related to the Veteran's military service.  In providing these opinions the examiner should address all the diagnoses pertaining to the right shoulder disorder and cervical spine disorder outlined above.  The examiner also is asked to comment on the following:

* An in-service x-ray in May 1994 that showed the clavicle was displaced in the right shoulder and left shoulder.  A March 2006 VA MRI arthrogram of the right shoulder revealing a small area of high signal intensity along the undersurface of the distal supraspinatus tendon suggestive of possible partial tear.  A VA x-ray in May 2007 of the right shoulder that showed no acute dislocation or significant arthritic change.  A VA rheumatology evaluation in March 2010 that revealed chronic polyarticular arthritis of the shoulders.  

* The examiner should also address whether it is at least as likely as not (50 percent probability or more) whether a right shoulder disorder, manifested by impingement syndrome and polyarticular arthritis, and a cervical spine disorder, manifested by orthopedic and neurological abnormalities, is proximately due to, or the result of the currently service-connected left shoulder disorder or whether these disorders were aggravated by the service-connected left shoulder disorder.  The examiner is asked to comment on whether some of the increase in severity is due to natural progress of the right shoulder disorder and cervical spine disorder, and if so the examiner should identify the degree of increase in severity due to natural progression.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

7.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims.   If the decision with respect to any of the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case, and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


